Nott, J.,
delivered the opiniou of the Court.
This is an action to recover $1,000 for the loss incurved on two hundred horses delivered to United States quartermaster in the city of Washington, instead of at Perryville, Md. The facts areas follows :
The United States contract with the claimant, (June 11, 1862,) through Captain E. O. Wilson, their quartermaster, for 200 horses, at $111 per head, to be delivered at Perryville.
“ It is expressly agreed and stipulated, that if the United States shall elect to have the whole or any part of these horses delivered at *213Washington, D. C., or Annapolis, Md., they shall have the right so to direct, and the contracting parties shall so deliver them, the Unitud States agreeing to pay the additional cost of delivery arising from such change.”
Mr. John M. McCalla and Mr. J. D. McPherson for the claimant.
Mr. J. J. Weed, Assistant Solicitor, for the government.
The United States elect to have the horses delivered in Washington, and notified the claimant accordingly. At this time 50 horses have arrived at Perryville, and the remainder are at or near Pitts-burg. All are forwarded to Washington. The contractor fills the contract and receives the price; but the quartermaster refused to allow him the “ additional cost of delivery” in Washington.
It is claimed that it was necessary to bring a greater number of horses to Washington than the number called for by the contract, inasmuch as some of the horses would be rejected on inspection; that the increased number involved greater risk; that the market for rejected horses was not so good; and that horses which would have passed inspection at Perryville would be rejected at Washington. But for these items of loss the United States are not answerable. They do not agree to pay the additional rish of delivery, or the additional loss of delivery, but the “ additional cost of delivery arising from such change.” The contractor delivered the full number of horses and received the full price stipulated to be paid. The United States are not interested in the horses rejected or liable for the transportation of such as did not fulfil the requisites of the contract.
But the claimant is entitled to recover “ the additional cost of delivery.”
With regard to this the evidence is loose and unsatisfactory, and, under it, we do not feel authorized to allow any greater damages than the following :
For 50 horses brought through Perryville................ $172 00
For 150 horses brought direct through Baltimore......... 366 00
53S 00
Making a total of five hundred and thirty-eight dollars, for which judgment is given in favor of the claimant.